Title: From Benjamin Franklin to Thomas Townshend, 4 November 1782
From: Franklin, Benjamin
To: Townshend, Thomas


Sir,
Passy, Nov. 4. 1782
I received the Letter you did me the honour of writing to me by Mr Strachey, and am much pleas’d with the Opportunity it has given me of renewing and encreasing my Acquaintance with a Gentleman of so amiable and deserving a Character.
I know you were ever averse to the Measures that brought on this unhappy War. I have therefore no doubt of the Sincerity of your Wishes for a Return of Peace. Mine are equally earnest. Nothing therefore, except the Beginning of the War, has given me more Concern than to learn at the Conclusion of our Conferences, that it is not likely to be soon ended. Be assured no Endeavours on my part would be wanting to remove any Difficulties that may have arisen; or even if the Peace were made, to procure afterwards any Changes in the Treaty that might tend to render it more perfect, and the Peace more durable. But we who are here at so great a Distance from our Constituents, have not the Possibility of obtaining in a few Days fresh Instructions, as is the Case with your Negociators, and are therefore oblig’d to insist on what is conformable to those we have, and at the same time appears to us just and reasonable.
With great Esteem and Respect, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Rt. honble. T. Townsend. Esqr.
